Citation Nr: 0802190	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  02-21 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from February 1975 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for cervical 
spine disability.  Service connection had previously been 
denied in an unappealed rating decision in November 1992.

By a September 2003 decision, the Board granted the veteran's 
request to reopen the claim of entitlement to service 
connection.  The Board then remanded the case for further 
development.  Following the requested development, the RO in 
Cleveland, Ohio, denied the veteran's claim of entitlement to 
service connection again.  Thereafter, the Board denied the 
claim in a decision dated in November 2004.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By an order dated in August 
2005, the Court remanded the issue in response to a joint 
motion to remand, which the Court incorporated by reference.  
The joint motion concluded that a remand was necessary 
because, in its November 2004 decision, the Board failed to 
discuss the "positive evidence" contained in an October 
2003 medical report.  

The Board again denied the claim in a decision dated in March 
2006.  At the heart of the veteran's claim is his averment 
that he suffered an injury to his neck in a vehicular 
accident in service, and accident that is not documented in 
his service medical records (SMRs); his separation 
examination showed no related complaint or abnormality.  In 
its March 2006 decision, the Board noted that the veteran is 
competent to provide lay testimony that the accident he 
described happened, and that he hurt his neck.  The Board 
relied on the medical opinion of a March 2004 VA examiner who 
noted that he could find nothing in the veteran's SMRs that 
was responsible for the veteran's current spine disability, 
and that the veteran had had multiple injuries to the neck 
over the 20 years preceding the 2004 examination.  The 
examiner concluded that it is more likely than not that the 
veteran's arthritis in the cervical spine was a naturally 
occurring phenomenon.  The veteran appealed again to the 
Court.  

By an order dated in August 2007, the Court again remanded 
the issue in response to a joint motion to remand, which the 
Court incorporated by reference.  The joint motion concluded 
that a remand was necessary because, in its March 2006 
decision, the Board relied on the VA medical examination and 
opinion that was predicated on the absence of any evidence of 
an in-service accident or treatment of neck complaints, and 
because the Board did not consider the veteran's lay 
testimony as it related to the continuity of his 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  

The Board notes that its September 2003 remand ordered that 
an orthopedic examination be afforded--the March 2004 
examination noted above.  The remand order stated that, for 
each diagnosis reported, the examiner was to provide a 
medical opinion, based on the examination findings and a 
review of the claims folder, as to whether it is at least as 
likely as not that the veteran's current cervical spine 
disorder is the result of an old injury to the neck, such as 
the one the veteran contends he incurred in a motor vehicle 
accident in service.  Because the March 2004 examiner based 
his opinion on the absence of evidence of such an accident 
recorded in the SMRs, rather than basing his opinion on the 
injury as described by the veteran, the Board will remand for 
another examination and medical opinion.

The Board also notes that the veteran has not been apprised 
of the criteria for assigning disability ratings or for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  On remand the agency of original 
jurisdiction (AOJ) will be ordered to so advise the veteran.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, as regards the claim on 
appeal, the AOJ must notify the claimant 
and the claimant's attorney of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
appellant's claim for service connection; 
(2) that VA will seek to provide; (3) 
that the claimant is expected to provide; 
and (4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See Dingess, 
supra.

2.  The AOJ should arrange for the 
veteran to undergo a VA spine examination 
to determine the current diagnosis and 
etiology of any cervical spine disorder.  
For each diagnosis, a medical opinion 
should be provided as to whether it is as 
likely as not that the disability is 
etiologically related to military 
service.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  In 
providing the medical opinion requested 
above, the examiner should discuss 
whether any current cervical spine 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to the veteran's 
period of military service, including the 
in-service accident described by the 
veteran in the transcript of his April 
2003 hearing, or whether it is more 
likely than not that any current cervical 
spine disability is related to any or all 
of the multiple (December 1988, January 
1997, January 2001) post-service 
accidents the veteran has suffered, or to 
a naturally occurring phenomenon that 
began after service.  

In complying with the foregoing opinion 
request, the examiner is asked to focus 
on the veteran's description of the 
accident that occurred in service and the 
medical probabilities that the in-service 
injury contributed to the development of 
any current cervical spine disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

